DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/01/2021 has been entered.
Claims 2-3 and 8-21 are canceled; claims 1, 4-7 and 22-56 are pending.

Response to Arguments
Applicant's arguments filed 06/01/2021 have been fully considered but they are moot in view of new grounds of rejection. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 1, 4-7 and 22-56 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claim limitations “receiving, by the UE, the MIB of the neighboring cell in accordance with the gap pattern and the frame timing offset” and “wherein the frame timing offset is received from the serving cell prior to the UE receiving the MIB of the neighboring cell” is not found in the specification. Instead, specification Figure 4 only discloses Gap Patent 1 at step 414, then receiving MIB at step 416. At best, specification only discloses a gap patent is received prior to receiving MIB of a neighboring cell. Therefore, it is not reasonable for one skilled in the relevant art to determine “and the frame timing offset” and “wherein the frame timing offset is received from the serving cell prior to the UE receiving the MIB of the neighboring cell.” 

 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 6, 7, 22-24, 26, 29-33, 35, 38-40, 42 and 45-47 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al., US 2018/0249463 in view of Kazmi et al., US 2014/0094188 (Kazmi’188) and further in view of Fischer, US 2015/0018010 and McGilly et al., US 2012/0040674.  
Claim 1, Huang discloses a method for observed time difference of arrival (OTDOA) positioning, comprising:  
receiving, by a user equipment (UE) operating in a radio resource control (RRC) connected state with a serving cell, an RCC message from the serving cell, the RRC message ([0094] the parameters for subframe boundary alignment can be configured by the MeNB 502.  For example, the MeNB 502 can send the parameters to the UE 501 using the RCC signaling example in FIG. 10. As illustrated in FIG. 10, the MeNB 502 can send an RRCConnectionReconfiguration message 1000) including a frame timing offset ([0090] the determined subframe boundary alignment can be sent using radio resource control (RRC) signaling), 
wherein the serving cell continues to lack frame boundary synchronization with the neighboring cell when the UE receives the MIB of the neighboring cell ([0054] At 
but is silent on, 
indicating that the serving cell lacks frame boundary synchronization with a neighboring cell;
receiving, by the UE, a gap pattern from the serving cell, the gap pattern for receiving a master information block (MIB) of the neighboring cell, the gap pattern specifying measurement gap(s) during which no uplink or downlink transmissions are scheduled for the UE; and  
receiving, by the UE, the MIB of the neighboring cell in accordance with the gap pattern and the frame timing offset, and based thereon determining a system frame number (SFN) timing of the neighboring cell, wherein the frame timing offset is received from the serving cell prior to the UE receiving the MIB of the neighboring cell, and 

 However, Huang also implies/suggests indicating that the serving cell lacks frame boundary synchronization with a neighboring cell ([0049] a frame boundary offset between MeNB 502 and SeNB 503 (FBO 430); or a subframe boundary offset 440 (SBO).  The SFNO 420, FBO 430, and SBO 440 can be calculated using the timing information (e.g., PSS, SSS.  CRS, PRS, or MIB) received from the MeNB 502). 
Further, as Kazmi’188 discloses indicating that the serving cell lacks frame boundary synchronization with a neighboring cell ([0177] the eNodeB sends gap reconfiguration information, e.g., details of gap pattern, subframe gap offset, frame offset, SFN offset, etc., to the UE by broadcast/multicast or unicast or a UE-specific message, e.g., via RRC signalling);
receiving, by the UE, a gap pattern from the serving cell ([0177] the eNodeB sends gap reconfiguration information, e.g., details of gap pattern, subframe gap offset, frame offset, SFN offset, etc., to the UE by broadcast/multicast or unicast or a UE-specific message, e.g., via RRC signalling).  
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Huang invention with Kazmi’188 invention to include the claimed limitation(s) so as to allow the system to assist an UE to perform positioning measurements using network reconfiguration information.  
But Huang and Kazmi’188 invention is silent on, 

receiving, by the UE, the MIB of the neighboring cell in accordance with the gap pattern and the frame timing offset, and based thereon determining a system frame number (SFN) timing of the neighboring cell, 
wherein the frame timing offset is received from the serving cell prior to the UE receiving the MIB of the neighboring cell, and 
wherein the OTDOA positioning is determined using transmissions of positioning reference signals from the neighboring cell.
  However, as Fischer discloses the gap pattern for receiving a master information block (MIB) of the neighboring cell ([0071] MS 120 may request "measurement gaps" from a serving base station, [0072] UE may decode the MIB, which is transmitted in subframe 0 of every frame. Therefore, a MIB of a neighbor cell may be found during a measurement gap of the serving cell, if subframe 0 of the neighbor cell falls into a measurement gap of the serving cell. Since measurement gaps are arranged to facilitate performing neighbor cell PRS measurements (e.g., RSTD measurements)), the gap pattern specifying measurement gap(s) during which no uplink or downlink transmissions are scheduled for the UE ([0071] During measurement gaps no data transmission/reception occurs between MS 120 and the base station); and  
receiving, by the UE, the MIB of the neighboring cell in accordance with the gap pattern ([0072] a MIB of a neighbor cell may be found during a measurement gap of the serving cell, if subframe 0 of the neighbor cell falls into a measurement gap of the 
and 
wherein the OTDOA positioning is determined using transmissions of positioning reference signals from the neighboring cell ([0008] the OTDOA assistance data reference cell being selected based on the received neighbor cell measurements, [0016] determining Positioning Reference Signal (PRS) occasions of the set of neighbor cells based on the SFN of the OTDOA assistance data reference cell and PRS information included in the OTDOA assistance data).
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Huang and Kazmi’188 invention with Fischer invention to include the claimed limitation(s) so as to allow the system to enable an UE to decode MIB and system information of the neighbor cells.  
But Huang, Kazmi’188 and Fischer invention is silent on, 
wherein the frame timing offset is received from the serving cell prior to the UE receiving the MIB of the neighboring cell.

Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Huang and Kazmi’188 and Fischer invention with McGilly invention to include the claimed limitation(s) so as to enable an UE to obtain and decode MIB system information of the neighbor cells in a case that there is a timing difference between the source and the target network.  
Claim 6, Huang as modified discloses the method of claim 1, further comprising: 
determining timings of positioning reference signals (PRSs} of one or more of the plurality of neighboring cells based on the SFN timing of the neighboring cell and assistance data carried by the RRC message (Kazmi’188 [0129] EMGRI may even include additional information, including one or more of offsets (one per inter-frequency cell) between positioning occasions of inter-frequency cells and the reference or serving cell, one or more System Frame Number (SFN) offsets, positioning reference signal (PRS) subframe offset, and/or one or more PRS configurations, Fischer [0013] determine an SFN of the OTDOA assistance data reference cell based on an SFN of the serving cell and the SFN-offset included in the OTDOA assistance data; and 
Claim 7, Huang as modified discloses the method of claim 6, further comprising: 
transmitting measurements of a time difference of arrival of the PRSs of the one or more neighboring cells (Kazmi’188 [0166] performing positioning measurements, there is no degradation of the UE inter-frequency/inter-RAT neighbor cell and positioning measurement performance, Fischer [0076] received measurements may include cell timing offset information for at least one measured neighbor cell, [0103] MS 120 may report the measurements).  Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Huang, Kazmi’188, Fischer and McGilly invention to include the claimed limitation(s) so as eNB may also be able to ensure that the maximum number of positioning subframes is included in the measurement gap. This will in turn improve the measurement performance of the positioning measurements.  
Claim 22, Huang as modified discloses the method of claim 1, wherein the RRC message further includes a cell identity of the neighboring cell (Kazmi’188 [0224] Physical Cell ID (PCI), Fischer [0018] the requested measurements comprising at least 
Claim 23, Huang as modified discloses the method of claim 1, wherein the RRC message further includes positioning reference signals (PRSs) configuration information of the neighboring cell (Kazmi’188 [0224] A set of frequency shifts can be applied to the pre-defined PRS patterns to obtain a set of orthogonal patterns which can be used in neighbor cells, Fischer [0072] measurement gaps are arranged to facilitate performing neighbor cell PRS measurements). Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Huang, Kazmi’188, Fischer and McGilly invention to include the claimed limitation(s) so as eNB may also be able to ensure that the maximum number of positioning subframes is included in the measurement gap. This will in turn improve the measurement performance of the positioning measurements.  
Claim 24, Huang as modified discloses the method of claim 1, wherein the RRC message further includes an SFN timing offset of the neighboring cell (Kazmi’188 [0129] System Frame Number (SFN) offsets, Fischer [0076] cell timing offset information may include the offset between the SFN of the serving cell and the SFN of the at least one measured neighbor cell).  Therefore, before the effective filing date of the claimed 
Claim 26, see claim 1 for the rejection, Huang discloses ([fig 1 & 2] UE) a user equipment (UE) comprising: 
a processor ([fig 2]); and 
a non-transitory computer readable storage medium  ([fig 2]) storing programming for execution by the processor, the programming including instructions to: 
receive, while operating in a radio resource control (RRC) connected state with a serving cell, an RRC message from the serving cell, the RRC message including a frame timing offset indicating that the serving cell lacks frame boundary synchronization with a neighboring cell; 
receive a gap pattern from the serving cell, the gap pattern for receiving a master information block (MIB) of the neighboring cell, the gap pattern specifying measurement gap(s) during which no uplink or downlink transmissions are scheduled for the UE; and 
receive the MIB of the neighboring cell in accordance with the gap pattern and the frame timing offset, and based thereon determine a system frame number (SFN) timing of the neighboring cell, wherein the frame timing offset is received from the serving cell prior to the UE receiving the MIB of the neighboring cell, wherein the serving cell continues to lack frame boundary synchronization with the neighboring cell when the UE receives the MIB of the neighboring cell, and wherein the OTDOA 
Claim 29, see claim 6 for the rejection, Huang as modified discloses the UE of claim 28, wherein the programming further includes instructions to: 
determine timings of positioning reference signals (PRSs) of one or more of the plurality of neighboring cells based on the SFN timing of the neighboring cell and assistance data carried by the RRC message.  
Claim 30, see claim 7 for the rejection, Huang as modified discloses the UE of claim 29, wherein the programming further includes instructions to: 
transmitting measurements of a time difference of arrival of the PRSs of the one or more neighboring cells.  
Claim 31, see claim 22 for the rejection, Huang as modified discloses the UE of claim 26, wherein the RRC message further includes a cell identity of the neighboring cell.  
Claim 32, see claim 23 for the rejection, Huang as modified discloses the UE of claim 26, wherein the RRC message further includes positioning reference signals (PRSs) configuration information of the neighboring cell.  
Claim 33, see claim 24 for the rejection, Huang as modified discloses the UE of claim 26, wherein the RRC message further includes an SFN timing offset of the neighboring cell.  
Claim 35, see claim 1 for the rejection, Huang discloses a method for observed time difference of arrival (OTDOA) positioning, comprising: 

transmitting, by the serving cell, a gap pattern to the UE, the gap pattern specifying measurement gap(s) during which no uplink or downlink transmissions are scheduled for the HW 85496232US01Page 4 of 9UE, the gap pattern and the frame timing offset for receiving a master information block (MIB) of the neighboring cell, the frame timing offset being communicated prior to the MIB of the neighboring cell, wherein the serving cell continues to lack frame boundary synchronization with the neighboring cell when the UE receives the MIB of the neighboring cell, and wherein the OTDOA positioning is determined using transmissions of positioning reference signals from the neighboring cell.    
Claim 38, see claim 22 for the rejection, Huang as modified discloses the method of claim 35, wherein the RRC message further includes a cell identity of the neighboring cell.  
Claim 39, see claim 23 for the rejection, Huang as modified discloses the method of claim 35, wherein the RRC message further includes positioning reference signals (PRSs) configuration information of the neighboring cell.  
Claim 40, see claim 24 for the rejection, Huang as modified discloses the method of claim 35, wherein the RRC message further includes an SFN timing offset of the neighboring cell.   

a processor ([fig 3]); and 
a non-transitory computer readable storage medium  ([fig 3]) storing programming for execution by the processor, the programming including instructions to:
transmit a radio resource control (RRC) message to a user equipment (UE) operating in an RRC connected state with a serving cell, the RRC message including frame timing offset indicating that the serving cell lacks frame boundary synchronization with a neighboring cell; and 
transmit a gap pattern to the UE, the gap pattern specifying measurement gap(s) during which no uplink or downlink transmissions are scheduled for the UE, the gap pattern and the frame timing offset for receiving a master information block (MIB) of the neighboring cell, the frame timing offset being communicated prior to the MIB of the neighboring cell, wherein the serving cell continues to lack frame boundary synchronization with the neighboring cell when the UE receives the MIB of the neighboring cell, and wherein the OTDOA positioning is determined using transmissions of positioning reference signals from the neighboring cell.     
Claim 45, Fischer as modified discloses the Huang cell of claim 42, wherein the RRC message further includes a cell identity of the neighboring cell.  
Claim 46, see claim 23 for the rejection, Huang as modified discloses the serving cell of claim 42, wherein the RRC message further includes positioning reference signals (PRSs) configuration information of the neighboring cell.  
. 
Claim(s) 4, 27, 36 and 43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al., US 2018/0249463, Kazmi et al., US 2014/0094188 Kazmi’188), Fischer, US 2015/0018010 and McGilly et al., US 2012/0040674 in view of Kazmi, US 2013/0028126 (Kazmi’126).  
Claim 4, Huang as modified discloses the method of claim 1, wherein the gap pattern for a measurement gap that matches a MIB transmission of the neighboring cell (Fischer [0068] in order to decode the MIB on the PBCH, MS 120 may stop transmission/reception of the serving cell such as cell 145-2, and start synchronizing to neighbor cells to decode the MIB information, [0086] With autonomous gaps MS 120 may create idle periods on its own to read the MIB and possibly SIB1 of neighbor cells, [0101] NB 530 may also allow MS 120 to create autonomous gaps for a total duration of 5 seconds for example, where each autonomous gap can be at most 80 ms in length with 100 ms separation between gaps).  
but Huang, Kazmi’188, Fischer and McGilly invention is silent on, 
specifies a starting time.
However, as Kazmi’126 discloses specifies a starting time ([fig 4] determine gap timing information, [0080] a base station determines gap timing information, and then adapts the downlink and/or uplink scheduling for a user equipment as a function of the gap timing, [0091] determine various details related to the occurrence of the autonomous gaps: [0092] Scheduling of system information (e.g. SFN, MIB and SIB1) in 
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Huang, Kazmi’188, Fischer and McGilly invention with Kazmi’126 invention to include the claimed limitation(s) so as to allow mobile stations to perform measurements of neighbor cells using a starting time that is synchronizing with the system information such as MIB of a neighbor cell in order to decode the MIB to obtain information. 
Claim 27, see claim 4 for the rejection, Huang as modified discloses the UE of claim 26, wherein the gap pattern specifies a starting time for a measurement gap that matches a MIB transmission of the neighboring cell.  
Claim 36, see claim 4 for the rejection, Huang as modified discloses the method of claim 35, wherein the gap pattern specifies a starting time for a measurement gap that matches a MIB transmission of the neighboring cell.  
Claim 43, see claim 4 for the rejection, Huang as modified discloses the serving cell of claim 42, wherein the gap pattern specifies a starting time for a measurement gap that matches a MIB transmission of the neighboring cell.  
Claim(s) 5, 28, 37 and 44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al., US 2018/0249463, Kazmi et al., US 2014/0094188 Kazmi’188), Fischer, US 2015/0018010, McGilly et al., US 2012/0040674 and Kazmi, US 2013/0028126 (Kazmi’126) in view of Ji et al., US 2012/0088516. 
Claim 5, Huang as modified discloses the method of claim 4,

wherein a duration of the measurement gap exceeds a MIB transmission period of the neighboring cell.  
However, as Ji discloses wherein a duration of the measurement gap exceeds a MIB transmission period of the neighboring cell ([0087] UE to perform an autonomous SI reading (i.e., MIB or SIB). UE may use a longer measurement gap for SI reading).   
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Huang, Kazmi’188, Fischer, McGilly  and Kazmi’126 invention with Ji invention to include the claimed limitation(s) so as to allow the UE sufficient time to decode the MIB, thereby enhancing system functionality.
Claim 28, see claim 5 for the rejection, Huang as modified discloses the UE of claim 27, wherein a duration of the measurement gap exceeds a MIB transmission period of the neighboring cell.  
Claim 37, see claim 5 for the rejection, Huang as modified discloses the method of claim 36, wherein a duration of the measurement gap exceeds a MIB transmission period of the neighboring cell.  
Claim 44, see claim 5 for the rejection, Huang as modified discloses the serving cell of claim 43, wherein a duration of the measurement gap exceeds a MIB transmission period of the neighboring cell.  
Claim(s) 25, 34, 41 and 48 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al., US 2018/0249463, Kazmi et al., US 2014/0094188 . 
Claim 25, Huang as modified discloses the method of claim 1, 
but Huang, Kazmi’188, Fischer and McGilly invention is silent on, 
wherein the serving cell and the neighboring cell are located in different networks.  
However, as Edge discloses wherein the serving cell and the neighboring cell are located in different networks ([fig 2] [0070] System 200 may also be applicable to a UE 102 that has other types of radio access such as LTE, IEEE 802.11 WiFi, UMTS, GSM, BT etc. System 200, including one or more of 5G BS 220, 5G BS 222, 5G TB 224, LSF 232 and location server (LS) 226, may support some or all of the location estimation features). 
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Huang, Kazmi’188, Fischer and McGilly invention with Edge invention to include the claimed limitation(s) so as to allow mobile stations to perform measurements of neighbor cells comprising different types of networks thereby enhancing system inter-operation. 
Claim 34, see claim 25 for the rejection, Huang as modified discloses the UE of claim 26, wherein the serving cell and the neighboring cell are located in different networks.  
Claim 41, see claim 25 for the rejection, Huang as modified discloses the method of claim 35, wherein the serving cell and the neighboring cell are located in different networks.  
.
Claim(s) 49-52 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al., US 2018/0249463, Kazmi et al., US 2014/0094188 (Kazmi’188), Fischer, US 2015/0018010 and McGilly et al., US 2012/0040674 in view of Siomina, US 2014/0254412. 
Claim 49, Huang as modified discloses the serving cell of claim 42, wherein the neighboring cell transmits at least one position reference signal for OTDOA positioning (Fischer [0008] each cell timing offset associated with a distinct neighbor cell in the subset; the OTDOA assistance data reference cell being selected based on the received neighbor cell measurements). 
But Huang, Kazmi’188, Fischer and McGilly invention does not explicitly disclose, 
wherein the serving cell does not transmit position reference signal(s) for OTDOA positioning. 
However, as Siomina discloses wherein the serving cell does not transmit position reference signal(s) for OTDOA positioning ([0149] Including an indicator for one or more cells indicative of that one, some or all cells may use UL/DL subframe configuration different that a reference configuration or a configuration of a certain cell (e.g. serving cell), [0151] a minimum configuration for two or more configurations such as a minimum configuration for the OTDOA neighbour cell and OTDOA reference cell, for measurements for one or more cells in positioning assistance data, or a 
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Huang Kazmi’188, Fischer and McGilly invention with Siomina invention to include the claimed limitation(s) so as to allow the system to use configuration for the OTDOA neighbour cell and OTDOA reference cell that is different than a serving cell which may not support position reference signal(s) for OTDOA positioning at the time.   
Claim 50, see claim 49 for the rejection, Huang as modified discloses the method of claim 1, wherein the serving cell does not transmit position reference signal(s) for OTDOA positioning, wherein the neighboring cell transmits at least one position reference signal for OTDOA positioning.  
Claim 51, see claim 49 for the rejection, Huang as modified discloses the UE of claim 26, wherein the serving cell does not transmit position reference signal(s) for OTDOA positioning, wherein the neighboring cell transmits at least one position reference signal for OTDOA positioning.  
Claim 52, see claim 49 for the rejection, Huang as modified discloses the method of claim 35, wherein the serving cell does not transmit position reference signal(s) for OTDOA positioning, wherein the neighboring cell transmits at least one position reference signal for OTDOA positioning.
Claim(s) 53-56 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al., US 2018/0249463, Kazmi et al., US 2014/0094188 (Kazmi’188), Fischer, . 
Claim 53, Huang as modified discloses the method of claim 1, 
but Huang, Kazmi’188, Fischer and McGilly invention does not explicitly disclose, 
wherein the serving cell uses a different communication protocol than the neighboring cell.  
However, as Cui discloses wherein the serving cell uses a different communication protocol than the neighboring cell ([0024] HetNets typically comprise of different type of cells and/or access points that can utilize the same or different communication protocols).  
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Huang Kazmi’188, Fischer and McGilly invention with Cui invention to include the claimed limitation(s) so as to create a heterogeneous networks comprises different communication protocols among cells in order to improve network efficiency.   
Claim 54, see claim 53 for the rejection, Huang as modified discloses the UE of claim 26, wherein the serving cell uses a different communication protocol than the neighboring cell.  
Claim 55, see claim 53 for the rejection, Huang as modified discloses the method of claim 35, wherein the serving cell uses a different communication protocol than the neighboring cell.  
Claim 56, see claim 53 for the rejection, Huang as modified discloses the serving cell of claim 42, wherein the serving cell uses a different communication protocol than the neighboring cell.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINH NGUYEN whose telephone number is (571)270-3196.  The examiner can normally be reached on 8:00AM-4:00PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 571-272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/DINH NGUYEN/Primary Examiner, Art Unit 2647